DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities:  Line 17 of claim 2 includes the limitation “a carrier of the of the modulated optical signal”.  It appears that the second “of the” is a clerical error.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the optical beam combiner that is configured to reflect the optical signal of the imaging radio frequency receiver and to transmit the optical signal of the imaging optical receiver must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the radio frequency signal" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over C. A. Schuetz et al., "A Promising Outlook for Imaging Radar: Imaging Flash Radar Realized Using Photonic Spatial Beam Processing," in IEEE Microwave Magazine, vol. 19, no. 3, pp. 91-101, May 2018, doi: 10.1109/MMM.2018.2801639 in view of Fuhr (10094855).
Referring to claim 1, Schuetz shows a sensing system (see abstract), comprising: 
an imaging radio frequency receiver (see figure 1), 
an imaging optical receiver (see page 94 under bullet 6 note capturing the generated imagery in real time using a standard optical camera),
an optical beam combiner, an optical detector array, a read out integrated circuit, and a processing circuit (note that the passive mmW imaging technique shown in figures 3(b) 4(b) and 5(b) render obvious combining standard optical images with the passive mmW images to create a hybrid image to image objects that are obscured),
the optical beam combiner being configured to combine:
an optical signal of the imaging radio frequency receiver (see figure 3(b) 4(b) and 5(b)), and 
an optical signal of the imaging optical receiver (see figure 3(a) 4(a) and 5(a)), 
However Schuetz fails to show the particulars of how the images are combined including the imaging radio frequency receiver, the optical beam combiner, the optical detector array, and the processing circuit being together configured to form, on the 
the imaging optical receiver and the optical beam combiner, the optical detector array, and the processing circuit being together configured to form, on the optical detector array, an optical image of an optical scene within a field of view of the imaging optical receiver. 
 Fuhr shows a similar combined radio imaging and optical detection system that includes an imaging radio frequency receiver (see figure 2 Ref 23(a,b) and 25(a,b), the optical beam combiner (see figure 2 note Ref 29A), and the processing circuit being together configured to form, on the optical detector array and optical image of radio frequency scene within a field of view of the imaging radio frequency receiver (see figure 2 note the beam combiner as shown in this figure shows simply transmitting a combined image to a user however figure 3 shows a processor that combines the images on a single display screen)
the imaging optical receiver and the optical beam combiner (see figure 2 Ref 29a), the optical detector array (see figure 3 Ref 35 (c,d), and the processing circuit being together configured to form (see figure 3 Ref 31), on the optical detector array (see figure 37), an optical image of an optical scene within a field of view of the imaging optical receiver (see the combined scenes as shown in figure 3).  It would have been obvious to include the incorporation of both the up-converted radar signal to the optical signal and the optical signal of the scene into a single output as shown by Fuhr because this allows for the combined image that is taken with respect to multiple bandwidths in 
Referring to claim 3, Schuetz shows a radio frequency transmitter, configured to illuminate the radio frequency scene (see figure 6 note the launched RF pulse).
Referring to claim 4, Schuetz shows a ranging circuit for measuring a time of flight between a radio frequency pulse emitted by the radio frequency transmitter and a signal, from the optical detector array, corresponding to a reflection from the radio frequency scene of the radio frequency pulse (see figure 6 note description under figure).
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 5-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.